Citation Nr: 0420956	
Decision Date: 07/30/04    Archive Date: 08/05/04	

DOCKET NO.  94-38 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1991 to 
May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming, which denied service connection for the 
claimed disabilities now on appeal.  The appeal must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

The Board most recently remanded the issues on appeal to the 
RO for additional development, principally a special VA 
orthopedic examination to include examination of the claims 
folder for obtaining clinical opinions consistent with VCAA 
at 38 U.S.C.A. § 5103A(d)(2).  It is noted that the RO 
attempted to obtain copies of any Medical or Physical 
Evaluation Board reports completed during service and that 
this attempt was unsuccessful.  

The evidence also shows that the VA Medical Center in 
Cheyenne apparently attempted to notify the veteran of a VA 
orthopedic examination to be conducted in December 2003.  It 
is reported that the veteran failed to appear for this 
examination.  Although the RO had requested the medical 
center to provide a copy of the examination notification 
letter if the veteran failed to appear, no copy of this 
notification was placed in the claims folder.  It is noted 
that all recent RO contact with the veteran has been made to 
a Cheyenne address with a Post Office Box.  On the other 
hand, all documentary evidence on file from the VA medical 
center (VAMC), including a computerized printout documenting 
the veteran's failure to report for the recently ordered 
examination, notes the veteran's address in Cheyenne at a 
street address, other than the Post Office Box used by the 
veteran.  

There is no way for the Board to ascertain whether the 
veteran received actual notice of his request to appear at a 
VA orthopedic examination in December 2003.  No copy of the 
actual notification from the VAMC is on file nor any evidence 
that such notice was or was not returned as undeliverable.  
The Board does note that in February 2004, the RO notified 
the veteran that he had failed to report for a VA examination 
at his correct Post Office Box address and that the veteran 
did not thereafter contact the RO to complain of having 
received no such notice.  The RO, however, also forwarded, on 
the same date in February 2004, a letter to the veteran 
stating that he would not be rescheduled for another VA 
examination and that a decision would be made based on the 
evidence of record.  Although a decision based on the 
evidence of record would be proper in the ordinary course of 
business in accordance with 38 C.F.R. § 3.655(b) (2003), the 
Board cannot proceed to a decision on the merits in the 
absence of evidence that the veteran was ever actually 
notified of a VA examination conducted pursuant to its 
earlier remand of October 2003.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Board errs as a matter of law 
when it fails to ensure compliance with the requirements and 
development of an earlier remand.  Id.  

Additionally, in its most recent submission of written 
argument in May 2004, the representative has argued that past 
efforts by VA to comply with the VCAA notice and duty to 
assist requirements is deficient.  The only remedy for such 
deficiency being remand, the Board takes this argument as a 
direct request for remand.  

The Board is certainly aware that this case has been in 
appellate status for a lengthy period, and that it has been 
the subject of earlier remands by the Board.  Nonetheless, 
the U.S. Court of Appeals for Veterans Claims has long held 
that the duty to assist is not exclusively a "one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran's opportunity to prevail in these claims 
is directly related to his willingness to appear for a 
comprehensive VA orthopedic examination which is being 
provided him consistent with VA's duty to assist all veterans 
in substantiating their claims.  

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should again collect any 
records of recent treatment for the 
veteran at the local Cheyenne VAMC which 
reflect any treatment for any purpose by 
the veteran at that facility after August 
2002.  

3.  Then, the RO should arrange for a VA 
orthopedic examination to determine the 
nature and etiology of any disability of 
either knee or the left foot.  The claims 
folder must be provided to the VA 
physician for review in conjunction with 
the examination.  All indicated tests or 
diagnostic studies should be conducted 
and all findings reported in detail.  The 
physician should offer an opinion as to 
whether it is at least as likely as not 
that any current left or right knee or 
left foot disability is causally related 
to the veteran's period of active 
service, including findings noted in the 
service medical records.  The physician 
should also offer an opinion as to 
whether it is at least as likely as not 
that any left or right knee or left foot 
disability was caused or worsened by the 
veteran's service-connected stress 
fractures of the left medial and distal 
tibia and right calcaneus, right tibia, 
left medial and distal tibia, and left 
ankle, or the service-connected 
mechanical low back pain.  

4.  Then, the RO should again address the 
issues presented on appeal.  If the 
decision on any issue is not to the 
veteran's satisfaction, the veteran and 
representative must be provided a 
supplemental statement of the case and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


